DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 13-17 in the reply filed on Feb. 9, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young et al. (KR-101893830-B1).
For the Young reference, the Examiner is referencing pages of the attached English Translation.
Regarding claims 1 and 5, Young (Figs. 4 and 5 and pgs. 2-3) discloses an apparatus for molding an edge of a glass substrate, and Young discloses window glasses including edge shapes as a cover glass for a display.  Therefore, it would be obvious to a person having ordinary skill in the art, the apparatus is for molding a window for a display device, as claimed.  
Young (Fig. 6 and pgs. 2-7) discloses the apparatus for molding comprising a mold part (200) comprising a lower mold (210) (corresponding to a lower mold - claimed in claim 5) and an upper mold (220) (corresponding to an upper mold claimed in claim 5 and a mold claimed in claim 1).  Young discloses the upper mold comprising a fix unit (222) and a press unit (224).  The upper mold comprises a flat portion corresponding to a flat display portion of the display device.  Young discloses the unformed portion of the glass substrate (10) and press unit (224) guides edge portions of the glass substrate to form bending forming portions (20).  Young (Fig. 7) discloses the bending portions (20) includes a side surface of the display device extended from an edge of the flat display portion and includes a corner extended from a corner of the flat display portion.  
Young discloses the press unit (224) includes an edge portion (226) and has a trajectory surrounding a bending portion (214) and (Figs. 6 and 7) illustrates the mold includes a trajectory that also includes a flat portion for forming the glass substrate.  Therefore, the upper mold (220) of Young also provides for a window side surface bending portion corresponding to a side surface of the display device which is extended from an edge of the flat display portion and a window corner bending portion corresponding to a corner of the display device which is extended from a corner of the flat.    Based on (Fig. 6), Young discloses press unit (224) includes a surrounding edge portion (226).  The surrounding edge portion (226) comprises a trajectory including the flat portion next to fix unit (222), the window corner bending portion for forming a corner and the window side surface bending portion forming the side surface, where the window side surface bending portion disposes the window corner portion between the flat portion and the window side surface portion.
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Flat portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (window corner
bending portion)][AltContent: arrow][AltContent: textbox (window side surface
bending portion)]
    PNG
    media_image1.png
    379
    612
    media_image1.png
    Greyscale

Regarding claims 2 and 6, in addition to the rejection of claims 1 and 5 above, Young (Figs. 6 and 11) further discloses a window side surface bending including a section approximately 90 degrees relative to a lower surface of the mold.  This provides for an end portion of a glass substrate (10) (corresponding to a preliminary window material) which is flat pressed to be inclined at a first angle relative to a lower surface of the mold.
Regarding claim 13, Young (Figures) discloses the fix unit (222) and press unit (224) together provides for the flat portion, the window side surface bending portion, and the window corner bending portion and together defines a depress of the mold into which a flat preliminary portion (glass substrate 10) is pressed to form a curved side surface of the window portion (see bending portions 20 in Figure 7) corresponding to the side surface of the display device.  Young suggests in Fig. 7, a corner bending portion (20) is smaller than window side surface portions (20).  Therefore, it would be obvious to a person having ordinary skill in the art, the cross sectional width of the window corner bending portion is smaller than that at the window side surface bending portion.
Regarding claim 14, Young (Fig. 7) discloses the width of side bending portions (20) corresponding to the window corner bending portions have the largest cross-sectional width.  Therefore, it would be obvious to a person having ordinary skill in the art, a largest cross-sectional width of the depression is defined at the window side surface bending portion, as claimed.
Claims 1-3, 5-7, 15, and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hee et al. (.KR 20170045967A – hereinafter Hee) in view of Young et al. (KR-101893830-B1).
For the Hee reference and the Young reference, the Examiner is referencing portion of the attached English Machine Translations.  
Regarding claims 1 and 5, Hee (Figs. 5-6 and pgs. 1-3) discloses and apparatus comprising a bend molding die (100) for a glass plate (1a).  Hee fails to disclose the glass is a molding window for a display device.  However, Young (pg. 2 and Figures) discloses window glasses in a plate shape as a cover glass for a display and bending the glass plate (Figures) to have a flat display portion of a display device, a corner of the display device, and a side surface of a display device.  Therefore, it would be obvious to a person having ordinary skill in the art, the apparatus of Hee is for bending a plate glass for a display device having the claimed flat display portion, corner of the display device, and side surface of the display device.  
Hee discloses the bend molding die (100) comprising a first die (10) (corresponding to a mold claimed in claim 1 and corresponding to an upper mold claimed in claim 5) and a second die (20) and a third die (30) (corresponding to a lower mold claimed in claim 5).  Hee (Figs. 1 and 5-6 and pg. 3) discloses the at least one upper mold (i.e. first die 10) comprising a plane (i.e. flat) portion, and it would be obvious to a person having ordinary skill in the art with the additional teachings of Young discussed above, the flat portion of Hee corresponds to a flat display portion of the display device.  Hee discloses from the plane portion (17a) a trajectory of the mold surface to a curved portion including a window corner bending portion, where it would be obvious to a person having ordinary skill in the art with the 
[AltContent: textbox (Flat portion)][AltContent: arrow][AltContent: textbox (window side surface
bending portion)][AltContent: arrow][AltContent: textbox (window corner
bending portion)]
    PNG
    media_image2.png
    523
    768
    media_image2.png
    Greyscale

Regarding claims 2 and 6, Hee (Figures) discloses the trajectory of the molding surface including the window side surface bending portion comprises an inclined surface along which an end portion of a flat glass plate (1a) (corresponding to a preliminary window material) is pressed to be inclined at a first 
Regarding claims 3, 7, 15, and 17, in addition to claims 2 and 5 above, Hee (Figures) further discloses the trajectory of the window side surface bending portion including mounting portion (16a), from mounting portion (16a) to the window corner bending portion, the mold bends the inclined end portion to be curved at a second angle (i.e. second inclined angle – claim 15 and second inclined surface – claim 17).  This portion is between the portion of glass at the mounting portion and the corner.  This portion has a second angle relative to the lower surface of the mold smaller than the first angle of 180 degrees.  
Allowable Subject Matter
Claims 4, 8, and 16 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or fairly suggest the mold comprises a plurality of partial molds each including the flat portion, the window side surface bending portion and the window corner bending portion.  Young discloses a plurality of molds.  The plurality of partial molds of Young includes one mold with the flat portion and another mold with the window side surface bending portion and the window corner bending portion.  Young fails to disclose a plurality of partial molds each including the flat portion, the window side surface bending portion and the window corner bending portion.  Young discloses a plurality of molds.  Hee discloses a plurality of partial molds in first die (10) comprising a plurality of flat portions, a plurality of window side surface bending portions, and a plurality of window corner bending portions, but fails to disclose a plurality of partial molds each including the flat portion, the window side surface bending portion and the window corner bending portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741